DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (2011/0214245) in view of Roemburg et al. (2015/0076716) and Hansen et al. (2012/0168971).
Bassett discloses a vacuum accessory tool (Fig 4), comprising a housing (122) having a suction nozzle (114) and defining an interior; a suction nozzle inlet formed in the suction nozzle and adapted (by port 125) to be connected to a suction source remote from the housing for generating a working air flow through the interior of the housing; a supply tank including a reservoir (118) adapted to contain a cleaning solution, the supply tank having a supply tank inlet (129) and a supply tank outlet (25)  and a mist delivery system to freshen, disinfect or otherwise treat the surface being cleaned (paragraph 5), comprising a mist generator (22; 
Regarding the previously added limitations in claim 1 defining operation regardless of orientation, Roemburg discloses that the configuration of the atomizing component will provide a consistent output regardless of orientation (paragraph 111), as discussed supra.  Further, the nearly identical structure of the capillary action wick, mist distributor and mist generator of Roemburg with the respective components of the current application, along with the applicant’s disclosure that the capillary action of the wick is what provides the claimed function, makes it obvious that the Roemburg system would function in the same manner, regardless of orientation in the same manner as the disclosed invention (further discussed in response to arguments below). 
Regarding claim 4, Bassett further discloses a controller (circuit 31) and a power switch (paragraph 45; actuator controlled by a user to turn the device on and off is equivalent to power switch). 
Regarding claims 7 and 8, Bassett further disclose that the frequency of the transducer may be controlled to vary the amount of liquid (paragraph 10) and that the user actuator may control the amount of liquid (paragraph 15), thus disclosing that the frequency is variable, such that a value in the range and values claimed would obviously be possible with the adjustable controls of Bassett and/or is defined by Bassett as a result effective variable that would be obvious to vary through routine experimentation (see MPEP 2144.05, section II).  
Regarding claim 9 and 15, the mist delivery system of Roemburg defines the claimed structure but fails to disclose any specific dimensions for mist supplied or micro perforations.  
Regarding claim 11, the mist delivery system of Roemburg defines the claimed structure but fails to disclose any specific dimensions for the mist generator.  The overall size of the mist delivery system and individual components would obviously also greatly vary the output of the device, wherein the device size would likely be varied greatly to adapt to different sized cleaners (from hand held to industrial) and thus provide a range of diameters for the mist generator of Roemburg to adjust output of the mist delivery system, further wherein a change in the size or proportion of a prior art structure is found to be obvious (see MPEP 2144.04, section IV), such that a variation in diameters to the Roemburg device would be obvious to adapt as needed, with no evidence of criticality to the claimed dimensions.  
Regarding claims 12 and 13, Roemburg discloses a wick, which by definition is an absorbent material, but Roemburg fails to disclose any specific materials for the wick.  Nearly all of the different materials set forth in claim 13 are well known in the art for wick materials 
Regarding claim 14, Roemburg discloses a plurality of spaced fins (coils 50 and or supporting surfaces of 42 reading on “fins”) operably coupled to retain the wick.
Regarding claims 16 and 17, Roemburg further discloses a mounting plate (98) comprising a funnel-shaped opening (100) for passage of mist that will encourage diffusion of the mist (in the same manner as the applicant’s disclosed invention).
Regarding claim 19, Bassett fails to disclose that the supply tank is removably coupled to the housing, but Roemburg discloses that the container is removable, to allow a user to replace or refill the container as needed, which is also disclosed for the atomizer systems of Hansen and well known in the art to allow a user to more easily fill, empty or replace liquid containers as needed.  Therefore, it further would have been obvious to one of ordinary skill in the art to optionally configure the solution container of Bassett to be removable, particularly when the mist delivery system is replaced by that of Roemburg, to allow a user to more easily fill, empty or replace the liquid container as needed.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bassett (2011/0214245) in view of Roemburg et al. (2015/0076716) and Hansen et al. (2012/0168971) as applied to claim 1 and further in view of Lenkiwicz et al. (2006/0288518).
Bassett fails to disclose any specific structure for the suction nozzle.  However, Lenkiwicz discloses a similar surface cleaner combining a liquid applicator and suction nozzle to collect liquid and debris and Lenkiwicz teaches that the suction nozzle preferably include a roller (650; .   

Claims 5, 6, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (2011/0214245) in view of Roemburg et al. (2015/0076716) and Hansen et al. (2012/0168971) as applied to claim 1 and further in view of Berfield (5,600,866).
Bassett discloses an actuator to operate power and speed of the mist generator, but fails to disclose any specific structure for the actuator.  The examiner previously took official notice (in both previous Office Actions, initially on 30 March 2020), which was not traversed by the applicant, such that is it now considered applicant admitted prior art that it is very well known in the art to provide liquid applicator actuators in the form of a trigger on the gripping portion to allow a user to easily actuate liquid supply while maintaining grip and control over the device as a whole.  Similarly, Berfield provides a liquid applicator for a suction device and teaches that the actuator in the form of a trigger adjacent to the gripping portion of the vacuum nozzle.  Therefore, it further would have been obvious to provide the actuator taught by Bassett in a common form such as a trigger, which may also be considered to be a push button, when capable of turning the mist generator on and off, is considered to be connected 
Regarding claim 21, every limitation of the claim is included in previously addressed claim 1, with the exception of the limitation that the wick protrudes through the supply tank outlet at a bottom of the reservoir.  As discussed supra, when providing the atomizing device of Roemburg to the cleaner head (Fig. 4) of Bassett, it would have been obvious to locate the outlet of the atomizer and, thus the outlet of the tank, at approximately the top level of the liquid as shown in Fig. 4, thus defining the supply tank by the portion that holds liquid below the atomizing device, such that the wick would extend through the supply tank outlet, in a similar manner shown by Roemburg.  Further, if the head of Bassett were configured to be hand held, similar to the cleaning attachment taught by Berfield, with the intent of allowing for easy orientation of the attachment for cleaning a wider range of areas, the cleaner could obviously be inverted to clean a downward facing surface, making the protruding portion of the wick a bottom of the reservoir (with no other relative orientation set forth in claim 21, the overall orientation of the device would obviously vary the relative position of the portion of the supply tank from which the wick protrudes).  

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.  Pages 1-3 of the arguments are substantially the same as previous arguments made, where the applicant primarily argues that the combination of references is improper, suggesting that the Roemburg reference is non-analogous to the Bassett reference and to the as a whole, is considered to clearly provide motivation to replace the mist generating system of Bassett with other known similar mist .  
Regarding the arguments on pages 3-13 that the modification proposed by the examiner would render the invention of Bassett unsatisfactory, the arguments are all understood to hinge on the concept of incorporating the entire cleaning cartridge of Roemburg into the device of Bassett.  However, the examiner only relies on the concept of replacing the atomizing structure of Bassett with the atomizing structure of Roemburg, to provide the advantages taught by Roemburg, as further clarified in the rejections above.  Thus, there is no need to rely on the cap (removability addressed in the rejections above) and reservoir configuration taught by Roemburg, no need to change the airflow configuration, distribution orientation (to outlet from the top as suggested by the applicant) or remove the reservoir of Bassett.  Further, the specific electrical connections for connection to the distributor of Roemburg would also not be needed, but would easily be understood by one of ordinary skill in the art to require basic connection to the power supply of the cleaning device, as is well known for any electrical component therein.   Finally, there would be no need for “an entire structural reconfiguration” as suggested by the applicant.  
The second half of page 13 through page 14 suggests that the examiner has failed to meet the requirement of articulating the reasoning with rational underpinning and has not provided any reason to look to a fragrance cartridge to modify a cleaner.  However, as previously mentioned, the rejections above have been clarified to more clearly recite what advantages would be provided by combining the references as applied, how the base reference would be modified to provide such advantages, indicates above that looking to the prior art for 
On page 16, the applicant suggests that the apertures of Bassett would leak if invented.  However, if the atomizing structure of Roemburg was placed between the liquid supply and the apertures (129) as discussed supra, the atomizer structure of Roemburg, that discloses consistent function regardless of orientation, would prevent the liquid from reaching the apertures and thus prevent leakage.  
On pages 15 and 17, the applicant suggests that, because each individual reference does not teach the claimed limitation, that it is impossible for any combination of the references to teach the limitations.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, on page 18, the applicant argues new claim 21, suggesting that the limitation relating to the function “regardless to orientation” has not been met.  However, this limitation has been addressed multiple times above.  Therefore, the examiner maintains the pending rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Davis et al. (6,939,404) and Conrad et al. (2019/0082925) disclose devices having similar structure as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        25 October 2021